

EXHIBIT 10.3
Adobe Systems Incorporated
2003 Equity Incentive Plan
2013 Performance Share Program
Performance Share Award Grant Notice
Adobe Systems Incorporated (the “Company”), pursuant to its 2013 Performance
Share Program (the “Program”) under its 2003 Equity Incentive Plan (the “Plan”),
hereby awards to Participant the award (the “Award”) set forth below pursuant to
Section 9 of the Plan. Unless otherwise defined herein, capitalized terms shall
have the meanings set forth in the Plan or the Program, as applicable. This
Award is subject to all of the terms and conditions as set forth herein and in
the Performance Share Award Agreement, the Program and the Plan, each of which
are incorporated herein in their entirety. It is the intent of the parties that
this Award qualify as “performance-based compensation” under Section 162(m) with
terms and conditions that are consistent with Section 162(m) and that of the
Plan that relate to qualifying Awards as “performance based compensation” under
Section 162(m) and any ambiguities herein will be interpreted to so comply with
that intent.
Participant:
 
Date of Grant:
 
Vesting Commencement Date:
 
Target Number of Shares of Stock:
 
Maximum Number of Shares of Stock:
200% of the Target Number of Shares of Stock


Maximum Number of Shares of Stock:
Company's Fiscal Years 2013 through 2015

Determination of Actual Award: On the Certification Date, and provided that (i)
the applicable Performance Goal is attained during the Performance Period as
described in the Program, and (ii) Participant continues to render Service
through the Scheduled Vesting Date (as defined below), the Company shall credit
Participant with an Actual Award representing the number of shares of Stock, as
determined by the Committee based on the degree of achievement of the applicable
Performance Goal, as determined by the Committee and the limitations set forth
in the Performance Share Award Agreement.
Vesting Schedule: The Actual Award shall be scheduled to fully vest as of the
later of (i) the third anniversary of the Vesting Commencement Date or (ii) the
Certification Date (such later date, the “Scheduled Vesting Date”), subject to
the Participant continuing to render Service through the Scheduled Vesting Date
and subject to Section 1 of the Performance Share Award Agreement.
Delivery of Shares: Subject to the limitations contained herein and the
provisions of the Plan and the Program, the Company shall deliver to the
Participant the vested shares of Stock subject to the Actual Award as provided
in Section 3 of the Performance Share Award Agreement.
Additional Terms/Acknowledgements: The Participant acknowledges receipt of, and
understands and agrees to, this Award Grant Notice, the Performance Share Award
Agreement, the Program and the Plan. Participant further acknowledges that as of
the Date of Grant, this Performance Share Award Grant Notice, the Performance
Share Award Agreement, the Program, and the Plan set forth the entire
understanding between Participant and the Company regarding the Award and
supersede all prior oral and written agreements on that subject, with the
exception of any applicable change of control plan approved by the Board or a
committee thereof and/or an applicable individual written retention agreement or
severance provision between the Company, or a subsidiary of the Company, and the
Participant, to the extent applicable to the Participant (such documents, the
“Superseding Agreements”). This Award will be deemed a Performance Award for
purposes of the Superseding Agreements.



--------------------------------------------------------------------------------



 
 
ADOBE SYSTEMS INCORPORATED
 
 
 
 
By:
 
 
 
Shantanu Narayen
 
 
Chief Executive Officer
 
 
345 Park Avenue
 
 
San Jose, CA 95110-2704 USA




--------------------------------------------------------------------------------



Adobe Systems Incorporated
2003 Equity Incentive Plan
2013 Performance Share Program
Performance Share Award Agreement
Pursuant to the Performance Share Award Grant Notice (“Grant Notice”) and this
Performance Share Award Agreement, including the attached Appendix (“Award
Agreement”), Adobe Systems Incorporated (the “Company”) has awarded you,
pursuant to its 2013 Performance Share Program (the “Program”) under its 2003
Equity Incentive Plan (the “Plan”), the Award as indicated in the Grant Notice.
Unless otherwise defined herein or in the Grant Notice, capitalized terms shall
have the meanings set forth in the Plan or the Program, as applicable.
The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.
1.Entitlement to Shares.
(a)Determination of Actual Award.
(i)Generally. Provided that (A) the applicable Performance Goal is achieved
during the Performance Period, and (B) you continue to render Service through
the Scheduled Vesting Date, then, subject to the limitations contained herein
and to the provisions of the Program and the Plan, you shall be credited with an
Actual Award on the Certification Date equal to such number of shares of Stock
as is determined by the Committee in accordance with the Award Calculation
Methodology provisions of Exhibit A to the Program (the “Award Calculation
Methodology”). In determining an Actual Award, (x) if the Threshold Percentile
Rank (as defined in the Award Calculation Methodology) of the Performance Goal
is not achieved during the Performance Period, you will not be credited with or
receive any shares of Stock as an Actual Award, and (y) the maximum number of
shares of Stock for which you may be credited as an Actual Award will in no
event exceed six hundred thousand (600,000) shares of Stock for the Performance
Period (subject to adjustment as provided in Section 4.2 of the Plan).
(ii)Change of Control. If a Change of Control occurs prior to the Certification
Date, then, provided that you continue to render Service until the Scheduled
Vesting Date, you shall vest in a number of shares of Stock determined by
(A) shortening the Performance Period to end on the date of the Change of
Control, (B) adjusting the applicable Performance Goal as necessary and
appropriate based on the shortened Performance Period, and (C) determining the
level of achievement of such Performance Goal based on such shortened
Performance Period and providing for payment of that number of shares of Stock
based on such achievement. Upon a Change of Control, to the extent any shares of
Stock are determined not eligible to vest, such shares of Stock will immediately
be forfeited and automatically transferred to and reacquired by the Company at
no cost to the Company.
(b)Vesting. The Actual Award shall be subject to vesting in accordance with the
Vesting Schedule set forth on the Grant Notice, subject to such acceleration as
provided in Section 1(a)(ii) or 1(d) of this Award Agreement or a Superseding
Agreement, as applicable.
(c)Forfeiture. Notwithstanding any contrary provision of this Award Agreement,
and except as set forth in Section 1(d) or a Superseding Agreement, any shares
of Stock subject to the Award that have not vested at the time of your
termination of Service for any or no reason will be forfeited immediately and
automatically transferred to and reacquired by the Company at no cost to the
Company, and except as set forth in Section 1(a)(ii), any shares of Stock
subject to the Award that never will vest due to the failure to achieve the
applicable Performance Goal upon completion of the Performance Period
automatically will be transferred to and reacquired by the Company at no cost to
the Company.
(d)Disability or Death.
(i)Prorated Award. If your Service terminates prior to the Certification Date by
reason of death or Disability, you (or your heirs in the case of death) will be
credited with a pro-rated Actual Award equal to that number of shares of Stock
that you would have been credited with pursuant to Section 1(a) had you remained
in



--------------------------------------------------------------------------------



Service through the applicable date set forth in Section 1(a), with pro-ration
based on the number of months of Service (rounded up for any partial months of
Service) you provided in the Performance Period prior to your termination (but
in no event shall you be credited with more than the number of months in the
Performance Period).
(ii)Delivery of Shares. The shares of Stock subject to an Actual Award that vest
pursuant to this Section 1(d) shall be issued and delivered to you (or your
heirs in the case of death) pursuant to Section 3.
2.Rights as Stockholder. Neither you nor any person claiming under or through
you will have any of the rights or privileges of a stockholder of the Company in
respect of any shares of Stock hereunder unless and until certificates
representing shares of Stock will have been issued to you pursuant to Section 3.
After such issuance, you will have all the rights of a stockholder of the
Company with respect to voting such shares of Stock and receipt of dividends and
other distributions on such shares of Stock.
3.Delivery of Shares. Except as set forth below in this Section 3 and subject to
Sections 4, 11 and 15, the Company shall issue and deposit in the applicable
brokerage account the shares of Stock subject to a vested Actual Award within
thirty (30) days following the Scheduled Vesting Date or the Certification Date;
provided further that in no event may the shares of Stock subject to a vested
Actual Award be issued and delivered after the later of (i) the 15th day of the
third month following the Company's fiscal year in which the Actual Award is
earned or (ii) March 15 of the calendar year following the calendar year in
which the Actual Award is earned. Except as set forth in Section 4, in no event
will you be permitted, directly or indirectly, to specify the taxable year of
the payment of any shares of Stock payable to you under this Award.
(a)Deferred Shares. If you elect to defer delivery of the shares of Stock as
provided in Section 4 of this Award Agreement, such shares of Stock will be
issued and delivered to you on the date or dates that you elect on your deferral
election form. No shares of Stock shall be issued prior to vesting.
(b)Delivery Following Death. If you are deceased at the time that shares of
Stock under an Actual Award, if any, are to be delivered to you, such delivery
will be made to your designated beneficiary, or if no beneficiary has survived
you or been designated, to the administrator or executor of your estate. Any
such transferee must furnish the Company with (i) written notice of his or her
status as transferee, and (ii) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.
4.Deferral Election. If permitted by the Company to do so, you may elect to
defer receipt of the shares of Stock that otherwise would be issued pursuant to
the vesting of your Award in accordance with the terms and conditions, including
the applicable eligibility requirements, of the Company's Deferred Compensation
Plan. The Board (or an appropriate committee thereof) will, in its sole
discretion, establish the rules and procedures for such deferrals.
5.Capitalization Adjustments. The shares of Stock subject to your Award will be
adjusted from time to time for capitalization adjustments, as provided in
Section 4.2 of the Plan.
6.Securities Law Compliance. The grant of your Award and the issuance of any
shares of Stock thereunder shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such securities.
You may not be issued any shares of Stock if such issuance of shares of Stock
would constitute a violation of any applicable federal, state or foreign
securities laws, any other governmental regulatory body, or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, you may not be issued any
shares of Stock unless (i) a registration statement under the Securities Act
shall at the time of issuance be in effect with respect to the shares of Stock
or (ii) in the opinion of legal counsel to the Company, the shares of Stock may
be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. YOU ARE CAUTIONED THAT THE
SHARES OF STOCK MAY NOT BE ISSUED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.
Where the Company determines that the delivery of any shares of Stock to settle
this Award would violate federal securities laws or other applicable
laws/governmental agency, the Company will defer delivery until the earliest
date at which the Company reasonably anticipates that delivery of shares of
Stock will no longer cause such violation. The inability of the Company to
obtain



--------------------------------------------------------------------------------



from any regulatory body having jurisdiction the authority, if any, deemed by
the Company's legal counsel to be necessary to the lawful issuance and sale of
any shares of Stock shall relieve the Company of any liability in respect of the
failure to issue or sell such shares of Stock as to which such requisite
authority shall not have been obtained. As a condition to the issuance of any
shares of Stock pursuant to this Award, the Company may require you to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect thereto as may be requested by the Company. Further, you agree that
the Company shall have unilateral authority to amend the Plan or Program and the
Award Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to issuance of shares of Stock.
7.Restrictive Legends. The shares of Stock issued pursuant to an Actual Award
shall be endorsed with appropriate legends, if any, determined by the Company.
8.Transferability. Except to the limited extent permitted under Section 3(b),
this Award and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution,
attachment, or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privileged
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this Award and the rights and privileges hereby immediately
will become null and void.
9.Award Not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the
Participating Company Group, or on the part of the Participating Company Group
to continue such service. In addition, nothing in your Award shall obligate the
Participating Company Group, their respective stockholders, boards of directors,
Officers or Employees to continue any relationship that you might have as an
Employee, Director or Consultant for the Participating Company Group.
10.Unsecured Obligation. Your Award is unfunded, and you shall be considered an
unsecured creditor of the Company with respect to the Company's obligation, if
any, to issue shares of Stock pursuant to an Actual Award under this Award
Agreement. You shall not have voting or any other rights as a stockholder of the
Company with respect to the shares of Stock acquired pursuant to this Award
Agreement until such shares of Stock are issued to you pursuant to this Award
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company with respect to the shares of Stock so issued.
Nothing contained in this Award Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
11.Tax Obligations.
(a)General. Regardless of any action taken by the Company or any other
Participating Company with respect to any or all federal, state, local and
foreign income, employment, social insurance, or payroll taxes, payment on
account or other taxes related to your participation in the Plan and legally
applicable to you or deemed by the Participating Company Group to be an
appropriate charge to you even if technically due by the Participating Company
Group (“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you or otherwise due from you as set forth
below in this Section 11, is, and remains, your responsibility. You further
acknowledge that the Participating Company Group (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of your Award, including, but not limited to, the grant, vesting or
settlement of this Award, the subsequent sale of Stock acquired pursuant to this
Award, or the receipt of any dividends and/or dividend equivalents and (ii) does
not commit to and is under no obligation to structure the terms of the grant or
any other aspect of your Award to reduce or eliminate your liability for
Tax-Related Items. Further, if you have become subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable you acknowledge that the Participating
Company Group may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.
(b)Withholding Arrangements. Prior to any relevant taxable or tax withholding
event, as applicable, you will pay or make adequate arrangements satisfactory to
the Participating Company Group to satisfy



--------------------------------------------------------------------------------



all Tax-Related Items. In this regard, you hereby authorize the Participating
Company Group, or its respective agents, in their sole discretion and subject to
any limitations under applicable law, to satisfy all Tax-Related Items by
withholding of that number of whole vested shares of Stock otherwise deliverable
to you pursuant to this Award Agreement having a Fair Market Value not in excess
of the amount of the Tax-Related Items determined by the applicable minimum
statutory rates. In no event may shares of Stock be withheld with a value
exceeding the minimum amount of tax required to be withheld or paid. For tax
purposes, you are deemed to have been issued the full number of shares of Stock
subject to the vested Award, notwithstanding that a number of the shares of
Stock are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of your participation in the Plan. In the event that
such withholding by sale of shares of Stock is problematic under applicable tax
or securities law or has materially adverse accounting consequences, you
authorize the Participating Company Group to satisfy the obligations with regard
to all Tax-Related Items by the following methods:
(i)withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the Award either through a voluntary sale or through a
mandatory sale arranged by the Participating Company Group (on your behalf
pursuant to this authorization);
(ii)tender by you of a payment in cash or check to the Participating Company
Group (as applicable) of any amount of the Tax-Related Items;
(iii)withholding by the Participating Company of any amount of the Tax-Related
Items from your wages or any other compensation owed to you by any Participating
Company; and
(iv)in the event this Award is settled in whole or in part in cash, withholding
from the cash to be distributed to you in settlement of this Award.
(c)Payment of Tax-Related Items. You shall pay to the Participating Company
Group (as applicable) any amount of the Tax-Related Items that a Participating
Company Group may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company and any other Participating Company Group shall have no
obligation to issue or deliver shares of Stock, cash, or the proceeds of the
sale of Stock until you have satisfied the obligations in connection with the
Tax-Related Items as described in this Section.
12.Nature of Award. In accepting your Award, you acknowledge, understand and
agree that:
(a)the Plan is established voluntarily by the Company; it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of your Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted in the past;
(c)all decisions with respect to future Awards or other grants, if any, will be
at the sole discretion of the Company;
(d)you are voluntarily participating in the Plan;
(e)the Award and the Stock subject to the Award are not intended to replace any
pension rights or compensation;
(f)the Award and the Stock subject to the Award, and the income and value of
same, are not part of normal or expected compensation or salary for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;



--------------------------------------------------------------------------------



(g)the future value of the underlying shares of Stock subject to your Award is
unknown, indeterminable and cannot be predicted with certainty;
(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of your Service with the
Company or any other Participating Company (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and in consideration of the grant of the Award to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against any Participating Company, waive your ability, if any to bring any such
claim, and release the Participating Company Group from any such claim: if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction then, by participating in the Plan, you shall be deemed irrevocably
to have agreed not to pursue such a claim and agree to execute any and all
documents necessary to request dismissal or withdrawal of such claim;
(i)unless otherwise provided in the Plan or by the Participating Company Group
in its discretion, the Award and the benefits evidenced by this Award Agreement
do not create any entitlement to have the Award or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
shares of the Company; and
(j)the following provisions apply only if you are providing Service outside the
United States:
(i)the Award and the shares of Stock subject to the Award are not part of normal
or expected compensation or salary for any purpose; and
(ii)you acknowledge and agree that the Participating Company Group shall not be
liable for any foreign exchange rate fluctuation between your local currency and
the United States Dollar that may affect the value of the Award or of any
amounts due to you pursuant to the settlement of the Award or the subsequent
sale of any shares of Stock acquired upon settlement.


13.Delivery of Documents and Notices. Any document relating to participating in
the Plan or Program and/or notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given (except to the extent that this
Award Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery, or upon deposit in the U.S.
Post Office or foreign postal service, by registered or certified mail, with
postage and fees prepaid, or with a nationally recognized courier designating
express or expedited service with evidence of delivery, addressed to the other
party at the e-mail address, if any, provided for you by the Company or a
Participating Company or at such other address as such party may designate in
writing from time to time to the other party.
(a)Description of Electronic Delivery. The Plan and Program documents, which may
include but do not necessarily include the Plan prospectus, Grant Notice, Award
Agreement, and U.S. financial reports of the Company, may be delivered to you
electronically by the Company or a third party designated by the Company. Such
means of delivery may include but do not necessarily include the delivery of a
link to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Committee's discretion.
(b)Consent to Electronic Delivery. You acknowledge that you have read Section 13
of this Award Agreement and consent to the electronic delivery of the Plan and
Program documents by the Company or a third party designated by the Company and
agree to participate in the Plan and Program through any online or electronic
system established and maintained by the Company or a third party designated by
the Company, as described in Section 13 of this Award Agreement. You acknowledge
that you may receive from the Company a paper copy of any documents delivered
electronically at no cost if you contact the Company by telephone, through a
postal service or electronic mail at equity@adobe.com. You further acknowledge
that you will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, you understand that you
must provide the Company or any designated third party with a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic



--------------------------------------------------------------------------------



mail address to which documents are delivered (if you have provided an
electronic mail address), at any time by notifying the Company of such revised
or revoked consent by telephone, postal service or electronic mail at
equity@adobe.com. Finally, you understand that you are not required to consent
to electronic delivery.
14.Data Privacy Consent. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Award Agreement, or any other Award materials (“Data”) by
and among the members of the Participating Company Group for the exclusive
purpose of implementing, administering and managing your participation in the
Plan and Program.
You understand that the Company and the Participating Company Group hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan and Program. You understand that Data will
be transferred to E*TRADE, or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan and Program. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients' country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that if you reside outside the United States, you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
E*TRADE and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan and Program to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. Further, you understand
that you are providing the consents herein on a purely voluntary basis. If you
do not consent, or if you later seek to revoke your consent, your employment
status or service and career with the Employer will not be adversely affected:
the only adverse consequence of refusing or withdrawing your consent is that the
Company would not be able to grant you Awards or other equity awards or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan or
Program. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
15.Application of Section 409A. Absent a proper deferral election, it is
intended that all of the benefits and payments provided under this Award
satisfy, to the greatest extent possible, the exemptions from the application of
Code Section 409A provided under the “short-term deferral” rule set forth in
United States Treasury Regulation Section 1.409A‑1(b)(4), and this Award will be
construed to the greatest extent possible as consistent with those provisions.
To the extent not so exempt, this Award and the payments and benefits to be
provided hereunder are intended to, and will be construed and implemented so as
to, comply in all respects with the applicable provisions of Code Section 409A,
and any provisions calling for payments on a termination of employment or other
service shall be read to mean a “separation from service” (as defined under
Treasury Regulation Section 1.409-1(h) without reference to alternative
definitions thereunder). For purposes of Code Section 409A, each payment,
installment and benefit under this Award is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A‑2(b)(2).
Notwithstanding any other provision of this Award, to the extent that (i) one or
more of the payments or benefits received or to be received by you upon
“separation from service” pursuant to this Plan would constitute deferred
compensation subject to the requirements of Code Section 409A, and (ii) you are
a “specified employee” within the meaning of Code Section 409A at the time of
separation from service, then to the extent delayed commencement of any portion
of such payments or benefits is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments and benefits shall not be provided to
you prior to the earliest of (i) the expiration of the six-month period measured
from the date of



--------------------------------------------------------------------------------



separation from service, (ii) the date of your death or (iii) such earlier date
as permitted under Section 409A without the imposition of adverse taxation on
you. Upon the first business day following the expiration of such applicable
Code Section 409A(a)(2)(B)(i) period, all payments and benefits deferred
pursuant to this paragraph shall be paid in a lump sum to you, and any remaining
payments and benefits due shall be paid as otherwise provided herein.
16.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, the Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
17.Committee Authority. The Committee will have the power to interpret the Plan,
the Program and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan and the Program as
are consistent therewith and to interpret or revoke any such rules (including,
but not limited to, the determination of whether or not any shares of Stock have
vested). All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon you, the Company and
all other interested persons. No member of the Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, the Program or this Award Agreement.
18.Headings. The headings of the Sections in this Award Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this Award
Agreement or to affect the meaning of this Award Agreement.
19.Amendment. The Committee may, without notice, amend, suspend or terminate the
Program; provided, however, that no such action may adversely affect any then
outstanding Award unless (i) expressly provided by the Committee and (ii) with
the consent of you, unless such action is necessary or advisable to comply with
any applicable law, regulation, rule or administrative reasons.
20.Miscellaneous.
(a)The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company's successors and assigns.
(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
21.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
22.Governing Plan Document. Your Award is subject to all the provisions of the
Plan and the Program, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan or Program. In the event of any conflict between one or more provisions
of your Award and one or more provisions of the Plan or Program, the provisions
of the Plan or Program shall control. In the event of any conflict between one
or more provisions of the Plan and one or more provisions of the Program, the
provisions of the Plan shall control.
23.Applicable Law and Venue. This Award Agreement shall be governed by the laws
of the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties as evidenced by this Award
Agreement, the parties herby submit to and consent to the jurisdiction of the



--------------------------------------------------------------------------------



State of California and agree that such litigation shall be conducted only in
the courts of Santa Clara County, California, or the federal courts of the
United States for the Northern District of California, and no other courts,
where this Award Agreement is made and/or performed.
24.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan or Program, or your acquisition or sale of the
underlying shares of Stock. You are hereby advised to consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan or Program before taking any action related to the Plan.
25.Language. If you received this Award Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different from the English version, the English
version will control.
26.Appendix. Notwithstanding any provisions in this Award Agreement, the Award
shall be subject to any special terms and conditions set forth in any Appendix
to this Award Agreement for your country. Moreover, if you relocate to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Award Agreement.
27.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan or Program, on the Award
and on any shares of Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
28.Waiver. You acknowledge that a waiver by the Company of a breach of any
provision of this Award Agreement shall not operate or be construed as a waiver
of any other provision of this Award Agreement, or of any subsequent breach by
you or any other Participant.



--------------------------------------------------------------------------------



Appendix to
Adobe Systems Incorporated
2003 Equity Incentive Plan
2013 Performance Share Program
Performance Share Award Agreement


This Appendix includes special country-specific terms that apply to residents in
the countries covered by the Appendix. This Appendix is part of the Award
Agreement. Unless otherwise provided below, capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan or
Program and the Award Agreement.


This Appendix also includes information of which you should be aware with
respect to your participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2013 and is provided solely for informational purposes.
Such laws are often complex, change frequently, and results may differ based on
the particular facts and circumstances. As a result, the Company strongly
recommends that you do not rely on the information noted herein as the only
source of information relating to the consequences of your participation in the
Plan or Program because the information may be out of date at the time your
Award vests or you sell Stock acquired under the Plan.


In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.


Note that if you are a citizen or resident of a country other than the country
in which you are working, or you transfer employment after the Award is granted
to you, the information contained in this Appendix may not be applicable to you.
If you transfer employment to another country listed in this Appendix after the
Award is granted to you, the information contained for that new country may be
applicable to you.


Australia
Securities Law Information
If you acquire shares pursuant to your Award and you offer your shares of Stock
for sale to a person or entity resident in Australia, your offer may be subject
to disclosure requirements under Australian law. You should obtain legal advice
on your disclosure obligations prior to making any such offer.


India
Exchange Control Information
You must repatriate all proceeds received from the sale of shares of Stock to
India within a reasonable time following the sale (i.e., within 90 days). You
must maintain the foreign inward remittance certificate received from the bank
where the foreign currency is deposited in the event that the Reserve Bank of
India or the Participating Company Group requests proof of repatriation. It is
your responsibility to comply will applicable exchange control laws in India.


Effective April 1, 2012, you are required to declare in your annual tax return
(a) any foreign assets held by you or (b) any foreign bank accounts for which
you have signing authority.


Japan
Offshore Assets Reporting Information
You will be required to report details of any assets (including any shares of
Stock acquired under the Plan) held outside of Japan as of December 31st of each
year, to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report will be due by March 15th of the following year. You
should consult with your personal tax advisor as to whether the reporting
obligation applies to you and whether you will be required to report details of
any outstanding Awards or shares of Stock held by you in the report.

